UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7340



DON JUAN TORRES, a/k/a Donald Hautz,

                Plaintiff - Appellant,

          v.


GENE JOHNSON; LARRY HUFFMAN; TRACY RAY; JOHN JABE; R. ROWLETT;
M. MULLINS,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:07-cv-00398-GEC)


Submitted:   April 28, 2008                 Decided:    May 20, 2008


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Juan Torres, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Don   Juan    Torres    appeals      the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).         We have reviewed the record and find that this

appeal is frivolous.             Accordingly, we dismiss the appeal for the

reasons stated by the district court. Torres v. Johnson, No. 7:07-

cv-00398-GEC (W.D. Va. Aug. 31, 2007).                   We deny the motion for

appointment of counsel and dispense with oral argument because the

facts   and    legal   contentions        are     adequately   presented     in   the

materials     before       the    court   and     argument   would   not    aid   the

decisional process.



                                                                           DISMISSED




                                          - 2 -